Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7-11, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dye et al. (US 2017/0357420 A1) in view of Joyce et al. (US 2019/0391715 A1)
Regarding claim 1, Dye teaches:
A method comprising: at a device including a display, a non-transitory memory, and one or more processors coupled with the display and the non-transitory memory: Another aspect is a computing device comprising at least one processor and memory storing instructions. (Abstract: “In accordance with some embodiments, a method is performed at a device with one or more processors, non-transitory memory, a display, and an input device.”)
compositing an affordance in association with the CGR object; (FIG. 5A, [0173], “The user interface 501 includes a number of playback affordances, described in detail below, for manipulating playback of the media item and/or other media items.””)
detecting an input directed to the affordance; ([0240], “FIG. 5AS illustrates the user interface 501 of FIG. 5AR with a touch 581P detected at a location of the queueing affordance 561A.”) and 
in response to detecting the input, adding an identifier identifying the physical article to a user selection queue  ([0239], “FIG. 5AR illustrates the user interface 501 of FIG. 5AQ in response to detecting the touch 581O at the location of the interaction affordance associated with the first media item of the album. The user interface 501 includes an interaction window 561 with a queueing affordance 561A for adding the first media item of the album to a queue.”)
However, Dye does not, but Joyee teaches:
displaying a computer-generated reality (CGR) object in a CGR environment, wherein the CGR object represents a physical article; ([0134], “In FIG. 12A, a user interface screen 1200a is shown. The user interface screen 1200a includes an image display panel 1208. In this example, the image display panel 1208 is displaying an image of movie posters.”)
	Dye teaches displaying a medium image, based on which users can perform different operations via user interface. Joyce also teaches perform different operations related to an image. However, objects in the image represents a physical article.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Dye with physical article image representation teachings of Joyce to provide users with more realistic experiences.

	Regarding claim 2, Dye in view of Joyce teaches:
The method of claim 1, wherein the CGR environment includes representations of physical articles that are located in a physical environment surrounding the device. (Joyce, [0134], “In FIG. 12A, a user interface screen 1200a is shown. The user interface screen 1200a includes an image display panel 1208. In this example, the image display panel 1208 is displaying an image of movie posters.” The combination rationale of claim 1 is incorporated here.)

Regarding claim 3, Dye in view of Joyce teaches:
The method of claim 1, further comprising: 
displaying a web page that includes a two-dimensional (2D) representation of the physical article; (Joyce, [0025], “Various types of digital supplements may be available that are related to a supplement anchor. The digital supplement may be provided by a network-accessible resource, such as a web page that is available on the Internet. There is a need for a way to locate and provide these digital supplements in response to a visual-content query.”[0135], “In FIG. 12B, a user interface screen 1200b is shown. The image display panel 1208 also includes a preview digital supplement 1242 that is associated with the movie poster and 
obtaining an input to switch from the web page to a CGR mode in which the CGR object representing the physical article is displayed.( Joyce [0134], “In FIG. 12A, a user interface screen 1200a is shown. The user interface screen 1200a includes an image display panel 1208. In this example, the image display panel 1208 is displaying an image of movie posters. The image display panel 1208 also includes an indicator 1240 that is associated with a movie poster identified in the image. The movie poster is an example of a supplement anchor. The indicator 1240 may include a user-actuatable control that when actuated will display a digital supplement or a menu to select a digital supplement.”) 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Dye with the specific teachings of Joyce to allow users to navigate the user interface and acquire more detailed information.


Regarding claim 4, Dye in view of Joyce teaches:
The method of claim 1, wherein the input directed to the affordance includes a user selection of the affordance. (Dye, FIG5AT, 562A, 562B)

Regarding claim 7, Dye in view of Joyce teaches:
The method of claim 1, wherein compositing the affordance includes compositing the affordance within a threshold distance of the CGR object.(Dye, FIG. 5Q, the affordance is placed within certain distance of the image object 533. Applicant may argues that the reference does not explicitly teach this limitation. However, on the screen, the image object and the affordance is placed at certain region with certain distance apart.  It is a design choice to place the affordance within a threshold distance of the image object to indicate the relationship of the two entities.)

Regarding claim 8, Dye in view of Joyce teaches:
The method of claim 1, wherein compositing the affordance includes compositing the affordance at a designated portion of the CGR environment. (Dye, [0215], “FIG. 5Z illustrates the user interface 501 in response to detecting a first portion of the swipe 581J (e.g., movement a first distance) at the location of the image 533 in FIG. 5Y. The image 533 (retaining its border 533A), the identifying text 513, and the various playback affordances 521-525 are together moved upward as a single unit,”)

Regarding claim 9, Dye in view of Joyce teaches:
The method of claim 1, further comprising: configuring the affordance. (Dye, [0179], “FIG. 5C illustrates the user interface 501 in response to detecting the touch 581A at the location of the image 531 in FIG. 5B. In response to detecting the touch 581A at the location of the image 531, the pause-play affordance 521 is changed to a play state and the size of the image 531 is reduced (e.g., the size of the display region is reduced). As shown in FIG. 5C, the 

Regarding claim 10, Dye in view of Joyce teaches:
The method of claim 1, further comprising: changing a visual attribute of the affordance. (Dye, FIG. 5I, 5H, the operation associated with the affordance 521 is changed.)

Regarding claim 11, Dye in view of Joyce teaches:
The method of claim 1, further comprising: changing an operation associated with the affordance. (Dye, FIG. 5I, 5H, the operation associated with the affordance 521 is changed.)

Regarding claim 13, Dye in view of Joyce teaches:
The method of claim 1, wherein compositing the affordance comprises: determining whether the CGR object occupies at least a threshold number of pixels; and compositing the affordance in response to determining that the CGR object occupies at least the threshold number of pixels. (Dye [0215], “FIG. 5AA illustrates the user interface 501 in response to detecting a second portion of the swipe 581J (e.g., movement a first distance) at the location of the image in FIG. 5Y. The now-playing pane 541, lyrics pane 542, and queue pane 543 are moved upwards as compared to FIG. 5Z. FIG. 5AA illustrates that the queue pane 543 includes a queue representation 543A (described further below) indicative of upcoming media items.” Dye 

Regarding claim 14, Dye in view of Joyce teaches:
The method of claim 1, further comprising: modifying a visual property of the CGR object in order to indicate that the CGR object is selectable. (Dye, [0181]-[0182], “FIG. 5D illustrates the user interface 501 of FIG. 5C with a touch 581B detected at a location of the image 531 (e.g., within the display region). The touch 581B is an input interacting with the image 531. The touch 581B includes a first portion (touchdown of a contact on the image 531 on the touch-sensitive display of the portable multifunctional device 100) and a second portion (liftoff of the contact from the touch-sensitive display of the portable multifunctional device 100). FIG. 5E illustrates the user interface 501 in response to detecting the touch 581B at the location of the image 531 in FIG. 5D. In response to detecting the touch 581B at the location of the image 531, the pause-play affordance 521 is changed back to a pause state and the size of the image 531 is increased (e.g., the size of the display region is increased) back to the size of the image 531 in FIG. 5A. As shown in FIG. 5E, the location of the image 531 (e.g., the center of the image 531) is unchanged. Also in response to detecting the touch 581B at the location of the image 531, the border 531A is, once again, displayed. The pause-play affordance 521 

Regarding claim 15, Dye in view of Joyce teaches:
The method of claim 1, further comprising: detecting an input directed to the CGR object; and manipulating the CGR object in accordance with the input directed to the CGR object. (Dye, [0181]-[0182], “FIG. 5D illustrates the user interface 501 of FIG. 5C with a touch 581B detected at a location of the image 531 (e.g., within the display region). The touch 581B is an input interacting with the image 531. The touch 581B includes a first portion (touchdown of a contact on the image 531 on the touch-sensitive display of the portable multifunctional device 100) and a second portion (liftoff of the contact from the touch-sensitive display of the portable multifunctional device 100). FIG. 5E illustrates the user interface 501 in response to detecting the touch 581B at the location of the image 531 in FIG. 5D. In response to detecting the touch 581B at the location of the image 531, the pause-play affordance 521 is changed back to a pause state and the size of the image 531 is increased (e.g., the size of the display region is increased) back to the size of the image 531 in FIG. 5A. As shown in FIG. 5E, the location of the image 531 (e.g., the center of the image 531) is unchanged. Also in response to detecting the touch 581B at the location of the image 531, the border 531A is, once again, displayed. The pause-play affordance 521 changing to the pause state (and resuming display of the border 531A) indicates that playback of the media item is resumed.”)

Regarding claim 16, Dye in view of Joyce teaches:
The method of claim 1, further comprising: while displaying the CGR object in the CGR environment, displaying a second CGR object that represents a second physical article; (Dye [0195], “FIG. 5L illustrates the user interface 501 of FIG. 5K with an additional portion of the swipe 581E detected. In response to the additional portion of the swipe 581E, the image 531 is moved further in accordance with the direction of the swipe. Further, a second image 532 (with a corresponding border 532A) associated with a second media item is displayed as the image 531 associated with the first media item is sliding off the display.”) and adding an identifier identifying the second physical article to the user selection queue in response to detecting the input directed to the affordance, wherein the affordance is associated with the CGR object and the second CGR object.( Dye FIG. 5AR, [0239], “FIG. 5AR illustrates the user interface 501 of FIG. 5AQ in response to detecting the touch 581O at the location of the interaction affordance associated with the first media item of the album. The user interface 501 includes an interaction window 561 with a queueing affordance 561A for adding the first media item of the album to a queue.”)

Regarding claim 17, Dye in view of Joyce teaches:
The method of claim 16, further comprising: identifying, by a recommendation engine, the second physical article based on the physical article. (Dye [0217], “FIG. 5AB illustrates the user interface 501 in response to detecting a third portion of the swipe 581J (e.g., liftoff) at the location of the image in FIG. 5Y. In FIG. 5AB, the now-playing pane 541 is no longer displayed, the lyrics pane 542 is displayed at the top of the display, the queue pane 543 is fully displayed, a suggestions pane 544 is displayed, and an other information pane 545 is partially displayed. 

Regarding claim 18, Dye teaches:
The method of claim 1, further comprising: 
However, Dye does not, but Joyce teaches:
displaying a replacement affordance in association with the CGR object, (FIG. 8A, control 814 ) wherein the replacement affordance allows the CGR object to be replaced with a third CGR object representing a third physical article; (FIG. 8B, [0118], “In FIG. 8B, a user interface screen 800b is shown after a user has actuated the user-actuatable control 814. After actuation, an expanded information panel 832 is shown that includes items to help a user calculate how to split a check. For example, the number of people splitting the check can be entered to determine the amount each should pay.”) detecting an input directed to the replacement affordance; and in response to detecting the input directed to the replacement affordance, replacing the CGR object with the third CGR object. (FIG. 8B, [0118], “In FIG. 8B, a 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Dye with the replacement affordance teachings of Joyce to allow a different image being presented to users. The benefit would be to allow more information be able to be presented to users.

	Claim 19 and 20 recite similar limitations of claim 1, in form of device and medium respectively, thus are rejected using the same rationale.

Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dye in view of Joyce and further in view of Mercury et al. (US 2019/0087519 A1).
Regarding claim 5, Dye in view of Joyce teaches:
The method of claim 1, wherein the input directed to the affordance (see claim 1, uses touch input)
However, Dye in view of Joyce does not, but Mercury teaches:
includes a gaze input directed to the affordance.([0076], “Input devices 530 may include a keyboard, pointing devices such as a mouse or trackball, a touchpad or touch screen incorporated into a display, a scroll wheel, a click wheel, a dial, a button, a switch, a keypad, audio input devices with voice command recognition systems, microphones, and other types of 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Dye in view of Joyce with the gesture control of Mercury to provide uses very convenient human machine interaction interface.

Regarding claim 6, Dye in view of Joyce teaches:
The method of claim 1, wherein the input directed to the affordance (see claim 1, uses touch input)
However, Dye in view of Joyce does not, but Mercury teaches:
includes a verbal input.([0076], “Input devices 530 may include a keyboard, pointing devices such as a mouse or trackball, a touchpad or touch screen incorporated into a display, a 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Dye in view of Joyce with the gesture control of Mercury to provide uses very convenient human machine interaction interface.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dye in view of Joyce and further in view of Dascola et al (US 2017/0046024 A1).
Regarding claim 12, Dye in view of Joyce teaches:
The method of claim 1, further comprising: 
However, Dye in view of Joyce does not, but Dascola teaches:
constraining a network connectivity of the device while the affordance is displayed.([0401], “FIG. 6B illustrates a control user interface 608, in accordance with some embodiments. Control user interface 608 includes control affordances 612 ( Airplane Mode), 614 (Wi-Fi), 616 (Bluetooth), 618 (Do Not Disturb Mode),”)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Dye in view of Joyce with the limited network connectivity teaching of Dascola to gives users more control about the system operation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725.  The examiner can normally be reached on Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YANNA WU/Primary Examiner, Art Unit 2611